guilty. 1 We agree. Lynch responded appropriately during the guilty plea
canvass and indicated that he understood the nature of the charges
against him, and neither counsel nor the district court expressed any
doubt as to his competency at the time. Lynch did not claim that his
Lake's Crossing evaluation, which found him to be incompetent in
December 2009, demonstrated that he was incompetent in April 2009,
when he pleaded guilty. Because nothing in the record indicated that
Lynch was incompetent at the time he pleaded guilty, the district court
did not abuse its discretion by denying his petition without conducting an
evidentiary hearing. Id. at 1017, 103 P.3d at 35; see also Hargrove v.
State, 100 Nev. 498, 503, 686 P.2d 222, 225 (1984) (a defendant is not
entitled to an evidentiary hearing on allegations unsupported by specific
facts). Accordingly, we
              ORDER the judgment gfitllp district court AFFIRMED.



                          Gibbons


                                                                      J.




      1 The  State asserts that Lynch waived this claim by failing to pursue
an appeal of the district court's order denying his motion to withdraw the
guilty plea. We disagree because the issue raised in this matter was not
the same as the issue raised in the presentence motion to withdraw the
guilty plea.




                                     2
                                                                           7
                  cc: Hon. Stefany Miley, District Judge
                       Cannon & Tannery
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                    3
(0) 1947A    •7




                                                           Mfre.